[Cite as In re D.C., 2016-Ohio-769.]




                             STATE OF OHIO, BELMONT COUNTY
                                  IN THE COURT OF APPEALS
                                       SEVENTH DISTRICT

IN THE MATTER OF D.C.                           )
                                                )
        MINOR/APPELLANT                         )
                                                )             CASE NO. 14 BE 27
                                                )
                                                )                   OPINION
                                                )
                                                )
                                                )

CHARACTER OF PROCEEDINGS:                       Criminal Appeal from Court of Common
                                                Pleas, Juvenile Division of Belmont
                                                County, Ohio
                                                Case No. 13 JA 558

JUDGMENT:                                       Dismissed as Moot

APPEARANCES:
For Plaintiff-Appellant                         Attorney Charlyn Bohland
                                                Assistant Public Defender
                                                250 East Broad Street, Suite 1400
                                                Columbus, Ohio 43215

For Defendant-Appellee                          Attorney Daniel P. Fry
                                                Belmont County Prosecutor
                                                Attorney Scott Lloyd
                                                Assistant Prosecutor
                                                147-A West Main Street
                                                St. Clairsville, Ohio 43950
JUDGES:

Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Carol Ann Robb
                           -2-


Dated: February 29, 2016
[Cite as In re D.C., 2016-Ohio-769.]
DeGENARO, J.

        {¶1}     This appeal filed by the Office of the Public Defender on behalf of D.C.,
Minor-Appellant herein, challenges the Belmont County Juvenile Court's decision
which allegedly failed to credit D.C. for the total amount of time he was confined at
the juvenile detention center and a juvenile residential center. As D.C. completed his
DYS commitment and is no longer on any form of supervision, this appeal is moot.
        {¶2}     At 15 years of age D.C. was adjudicated a delinquent child for
committing arson, a first-degree felony if committed by an adult. On September 10,
2013, the juvenile court committed D.C. to the Ohio Department of Youth Services for
a minimum period of one year, maximum to his 21st birthday; but, suspended the
commitment on the condition that he successfully complete the program at Oakview
Juvenile Rehabilitation Center.
        {¶3}     After D.C. failed to comply with the program at Oakview, the juvenile
court reimposed D.C.'s commitment to DYS and granted only 23 days of detention
credit. D.C. entered DYS on February 21, 2014.
        {¶4}     Counsel for D.C. filed a motion to modify his sentence. On May 2, 2014,
The Ohio Office of the Public Defender also began representing D.C. and on May 2,
2014, filed a "Notice of Limited Appearance and Motion for Recalculation of
Detention Credit" arguing that he did not receive credit for a period of time served at
the Sargus Juvenile Center and at Oakview.
        {¶5}     On May 6, 2014, the juvenile court granted D.C.'s motion and again
suspended the sentence to DYS and ordered D.C. back to Oakview, but denied the
Ohio Public Defender’s motion to recalculate D.C.'s detention credit.
        {¶6}     Although D.C. was released from DYS on May 6, 2014, the Ohio Public
Defender appealed the juvenile court’s order denying detention credit recalculation.
        {¶7}     On July 31, 2015, the State filed a notice with this court that D.C. was
no longer in "any detention facility, DYS or otherwise. He is off parole and no longer
on any form of probation or supervision." D.C. conceded that he was "no longer
under juvenile court supervision" and "this Court’s ruling would not impact his case."
        {¶8}     In his sole assignment of error, D.C. asserts:
                                                                                  -2-


               The juvenile court erred when it failed to grant D.C. credit for the
       total amount of time he was confined at the Sargus Juvenile Center and
       Oakview Juvenile Residential Center relative to his offense, in violation
       of R.C. 2152.18(B); Fifth and Fourteenth Amendments to the U.S.
       Constitution; and Article I, Section 16, Ohio Constitution.

       {¶9}    This Court stated in State ex rel Cordray v. Basinger, 7th Dist. 09 MA
119, 2010-Ohio-4870, ¶80:

       A case may be moot when there is no longer a "live" issue to be
       determined, or when "the parties lack a legally cognizable interest in the
       outcome." Allen v. totes/Isotoner Corp., 123 Ohio St. 3d 216, 2009-
       Ohio-4231, 915 N.E.2d 622, at ¶17, quoting Los Angeles Cty. v. Davis
       (1979), 440 U.S. 625, 631, 99 S. Ct. 1379, 59 L. Ed. 2d 642. An action is
       only moot when it would be impossible to provide meaningful relief even
       in a ruling in favor of the party seeking relief. Id. at ¶18. However, an
       action will not be moot if an actual controversy still exists between
       adverse litigants. State ex rel. The Plain Dealer v. Ohio Dept. of Ins., 80
Ohio St. 3d 513, 517-518, 1997-Ohio-75, 687 N.E.2d 661.

       {¶10}    D.C. acknowledges that the case is moot, but nonetheless invokes an
exception to the mootness doctrine. D.C. contends that due to the short average
commitment for children at DYS, coupled with the lengthy period of appellate review,
the issue will escape review, necessitating the exception here and resolution on the
merits. Although D.C. relies on State v. Neville, 7th Dist. No. 03 BE 06, 2004-Ohio-
6840, to support applying the exception here, that case is not on point and involved
jail time credit while the adult defendant was awaiting extradition.
       {¶11} This case is moot. D.C. was released from DYS nearly a month before
this appeal was filed. Detention credit is irrelevant because D.C. was discharged and
is not in a juvenile detention facility, nor is D.C. under any form of supervision.
                                                                                -3-


       {¶12} Contrary to the Ohio Public Defender's argument, the present issue is
not one that is capable of repetition and yet will evade review. This exception applies
only in rare circumstances when two factors are both present: "(1) the challenged
action is too short in duration to be fully litigated before its cessation or expiration,
and (2) there is a reasonable expectation that the same complaining party will be
subject to the same action again.” State ex rel. Calvary v. Upper Arlington, 89 Ohio
St.3d 229, 231, 2001-Ohio-142, 729 N.E.2d 1182. As D.C. is no longer a juvenile,
there is no expectation that he will be subject to the same scenario.
       {¶13} Accordingly, D.C.’s assignment of error is moot and this appeal is
dismissed.

Waite, J., concurs

Robb, J., concurs


                                              APPROVED:




                                              Mary DeGenaro, Judge